DETAILED ACTION
Remark
A response filed on 6/24/22 had been entered in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kona (US 2020/0313288 A1).
Kona in figures 4-6 discloses a substrate 154 having a first side and a second side; a first conductive layer 148 on the first side of the substrate; a second conductive layer 156 on the second side of the substrate; a first aperture 95 in the first conductive layer; a second aperture 96 in the first conductive layer; and a coplanar waveguide having a first slotline 78 in the first conductive layer and in communication with the first aperture, and a second slotline 79 in the first conductive layer and in communication with the second aperture, the coplanar waveguide configured to excite the first and second apertures simultaneously, a plurality of vias 140 in the substrate and surrounding at least a portion of a region including the first aperture, the second aperture, the first slotline, and the second slotline, each of the vias extending through the substrate from the first conductive layer to the second conductive layer, wherein a width of the first aperture varies as a function of a distance from the first slotline, and wherein a width of the second aperture varies as a function of a distance from the second slotline (figure 5), wherein a shape of the first aperture is substantially the same as a shape of the second aperture mirrored across a longitudinal axis of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kona in view of Rammos (5,061,943).
Kona had been discussed but fails to teach a radio frequency (RF) connector, a third aperture in the second conductive layer, the third aperture being opposite from the first and second apertures and at least a portion of the slotline is tapered along a length of the longitudinal axis of the substrate.  However, Rammos teaches a radio frequency (RF) connector 17 (figure 12A), a third aperture (figure 13,29) in the second conductive layer, the third aperture being opposite from the first and second apertures and at least a portion of the slotline is tapered along a length of the longitudinal axis of the substrate (figure 6).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Rammos with a radio frequency (RF) connector, a third aperture in the second conductive layer, the third aperture being opposite from the first and second apertures and at least a portion of the slotline is tapered along a length of the longitudinal axis of the substrate for the purpose of improving the antenna gain.
  Allowable Subject Matter
Claims 7-15 are allowed.

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. 
Applicant argues that Kona does not expressly or inherently teach a waveguide configured to excite the first and second apertures simultaneously.  Examiner respectfully disagrees with applicant’s argument, Kona clearly teaches the apertures 81-96 coupled directly to the slotlines 78,79 (the feed slots 78,79 extending for a length from CPW 176 to an opposite end 177 and join together at the end 177, figure 5), the slotlines then coupled directly to the waveguide 176 to receive the input signal.  Since all the elements (apertures, slots, waveguide) electrically connected as shown in figure 5, Kona expressly teaches the coplanar waveguide configured to excite the first and second apertures simultaneously so as to properly providing the radiation of all the elements sum to form the antenna array radiation beam.  Applicant also argues that Kona does not teach a coplanar waveguide having first and second slotlines in the first conductive layer.  Examiner respectfully disagrees with applicant’s remark, Kona clearly teaches in figure 5, a coplanar waveguide 176 having a first slotline 78 in the first conductive layer 174 and in communication with the first aperture 81/95, and a second slotline 79 in the first conductive layer and in communication with the second aperture 82/96 (paragraph 24).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845